                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WISCONSIN


JEFFREY JACOB BENKE,

             Plaintiff,

      v.                                             Case No. 20-CV-881

BERNADETTE PIGEON,

             Defendant.


                                      ORDER


      On February 15, 2021, defendant Bernadette Pigeon filed a motion to dismiss

because plaintiff Jeffrey Jacob Benke, who is pro se, was not cooperating in discovery.

(ECF No. 15.) In her motion Pigeon asserts that she made several attempts to send

Benke a medical authorization form and the Defendant’s First Request for Production

of Documents. (Id. at 2.) Benke is out of custody. In September 2020 Pigeon sent her

discovery requests to the address listed on the WileNet, the Wisconsin Law

Enforcement Network. (Id.) After she did not receive a response, Pigeon used the

address listed on PACER and resent the discovery requests. (Id.) She still did not

receive a response. In December 2020 Pigeon again attempted to send discovery

requests to both addresses and again did not receive a response. (Id. at 2-3.)

      On March 29, 2021, the court issued an order giving Benke one final

opportunity to respond to Pigeon’s discovery requests and submit his medical records

authorization form or file a letter explaining why he is unable to do so, giving him
until April 19, 2021, to do so. (ECF No. 18.) The court warned Benke that failing to

respond would result in dismissal of his case.

      On April 19, 2021, Benke’s fiancé, Samantha Hensler, filed a letter with the

court asking for a two-week extension for him to respond to discovery. (ECF No. 19.)

In a text only order, the court gave Benke an extension until May 24, 2021, to respond

to Pigeon’s discovery requests or motion to dismiss. (ECF No. 20.) On June 18, 2021,

Pigeon filed a letter with the court indicating that Benke has neither responded to

her discovery requests nor submitted a medical records authorization form.

Accordingly, the court will dismiss the case due to Benke’s failure to respond

pursuant to the court’s order.

      IT IS THEREFORE ORDERED that Pigeon’s motion to dismiss (ECF No.

15) is GRANTED.

      IT IS FURTHER ORDERED that this case is DISMISSED with prejudice.

The Clerk of Court will enter judgment accordingly.

      This order and the judgment to follow are final. A dissatisfied party may appeal

this court’s decision to the Court of Appeals for the Seventh Circuit by filing in this

court a notice of appeal within 30 days of the entry of judgment. See Federal Rule of

Appellate Procedure 3, 4. This court may extend this deadline if a party timely

requests an extension and shows good cause or excusable neglect for not being able

to meet the 30-day deadline. See Federal Rule of Appellate Procedure 4(a)(5)(A).

      Under certain circumstances, a party may ask this court to alter or amend its

judgment under Federal Rule of Civil Procedure 59(e) or ask for relief from judgment

                                          2
under Federal Rule of Civil Procedure 60(b). Any motion under Federal Rule of Civil

Procedure 59(e) must be filed within 28 days of the entry of judgment. The court

cannot extend this deadline. See Federal Rule of Civil Procedure 6(b)(2). Any motion

under Federal Rule of Civil Procedure 60(b) must be filed within a reasonable time,

generally no more than one year after the entry of the judgment. The court cannot

extend this deadline. See Federal Rule of Civil Procedure 6(b)(2).

      A party is expected to closely review all applicable rules and determine, what,

if any, further action is appropriate in a case.

      Dated in Milwaukee, Wisconsin this 21st day of June, 2021.



                                                   BY THE COURT




                                                   WILLIAM E. DUFFIN
                                                   United States Magistrate Judge




                                            3
